DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of an implied phrase “The [resent invention relates to….”.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because figures 4-7 are poor photocopies. They must be black and white line drawings with properly hatched. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 13 recite “when”. The use of the term "when" renders the claim indefinite because "when" indicates that the respective limitation is not required (the limitation becomes optional/conditional). Therefore, it is not possible for the examiner to determine the metes and bounds of the claim.
Claims 2-19 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-10 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr et al. (3098534 – Carr).
Carr discloses the stabilizing system 10 (i.e., col. 6:58-7:5, ‘stabilizing runners’) comprising,
Re claims 1 and 19 (method claim 19 is pertinent because when put the system in operation will result in the steps as called for in the method claim).
a longitudinal housing 18, 100 and a spring 20 arranged inside the housing, 
5wherein the stabilizing system (i.e., fig. 2) is contracted and the spring 20 is compressed along the longitudinal axis of the stabilizing system when an external load (via piston 52) is applied in longitudinal direction onto the stabilizing system (i.e., col. 5:6-19), 
wherein the transversal diameter of the stabilizing system increases (i.e., 17 extended outwardly) when the stabilizing system is contracted (i.e., fig. 2), 
10the spring 20 urges the stabilizing system 10 to expand along the longitudinal axis (i.e., fig. 1) when the external load is released (i.e., no piston load in fig. 1), 
wherein the transversal diameter of the stabilizing system decreases (i.e., 17 not extended outwardly in fig. 1) when the stabilizing system expands along the longitudinal axis.  
Re claim 152, the spring is a helical spring (i.e., claim 1, ‘helical spring’).  
Re claim 3, the spring 20 is provided concentrically with the housing (i.e., figs. 1-2).  
Re claim 4, the spring 20 is provided parallel to the longitudinal axis of the stabilizing system (i.e., figs. 1-2).  
Re claim 5, a column (i.e., rotating mandrel 16) 25arranged inside the housing and being adapted to transfer drilling forces (the rotating mandrel connect to the drill bit 12, i.e., fig. 1, col. 4:5-7) applied onto the stabilizing system, wherein the column extends through the spring 20.  
Re claim 9, at least one spacer 17 movable relative to the housing between a retracted position (i.e., fig. 1) and an expanded position (i.e., fig. 2), wherein the spring 20 is adapted to act on the spacer along the 15longitudinal axis of the stabilizing system to urge the spacer 20 to the retracted position (i.e., fig. 1)
Re claim 10, the spring 20 is in a compressed state (i.e., fig. 2) when the spacer 17 is in the expanded position.    
Re claim 18, a drill bit 12 and drill pipes 11 (i.e., figs. 1-2, col. 3:44).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carr.
Re claim 6, Carr teaches a spring travel of the spring (i.e., figs. 1-2), but is silent on a spring travel of the spring between its relaxed state and its maximal compressed state is between 1 and 100 cm.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to try the system of Carr with a spring travel of the spring between its relaxed state and its maximal compressed state is between 1 and 100 cm for a predictable performance of the spring in regards to its relaxed state and its maximal compressed state, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. This also applies to claims 7-8 and 11-12 since they are directed the ranges.
Re claim 16, Carr teaches a spacer but is silent on at least two spacers, and wherein the spring is adapted to act on each of the spacers along a longitudinal axis of the stabilizing system to urge 20each one of the spacers to the retracted position.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to try the system of Carr with at least two spacers for the spring adapted to act on each of the spacers along a longitudinal axis of the stabilizing system to urge 20each one of the spacers to the retracted position, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis paper Co., 193 USPQ 8. 
Car further teaches,
Re claim 13, the housing comprises a counter-tapered section adapted to interact with the tapered section (bottom) of the spacer 17 (i.e., fig. 8), wherein the tapered section of the spacer is adapted to slide along the counter-tapered section (near 113, i.e., fig. 9) of the housing to move (via link 80) the spacer 17 along the 5longitudinal axis of the stabilizing system when the spacer moves between the retracted (i.e.,  fig. 8) and the expanded position (i.e., fig. 9).  
Re claim 17, a spring force transfer ring 67 (i.e., fig. 1) provided in the housing between the spring 20 and each one of the spacers 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676